Citation Nr: 0902390	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-04 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating greater than 60 
percent for coronary artery disease. 

2.  Entitlement to an increased rating greater than 10 
percent for post-traumatic stress disorder (PTSD). 

3.  Entitlement to total disability based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings for coronary artery disease and post-
traumatic stress disorder, and that denied total disability 
based on individual unemployability. 

The issue of total disability based on individual 
unemployability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's coronary artery disease is manifested by a 
left ventricular ejection fraction of 65 percent.  The 
veteran is unable to perform the treadmill test because of 
leg pain, but the veteran's metabolic capability is estimated 
as 5 to 6 METS.  There is no evidence of congestive heart 
failure. 

2.  The veteran's PTSD with depression is manifested by 
occupational and social impairment due to moderate symptoms 
of depressed mood, anxiety reactions, mild memory loss, 
exaggerated startle reaction, lack of anger control, and 
hypervigilance.  The veteran has limited recreational and 
social relationships.    


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 60 for 
coronary artery disease have not been met for the entire 
period of time covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7005 (2008).

2.  The criteria for an increased rating of 30 percent, but 
not greater, have been met for the entire period covered by 
this appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For the increased-compensation claims, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The RO received the veteran's claim for total disability 
based on individual unemployability (TDIU) in December 2004.  
In January 2005, the RO provided adequate notice of the 
requirements to establish TDIU and the respective 
responsibilities of the veteran and VA to obtain the 
necessary evidence.  The notice did not address increased 
ratings.  In a May 2005 rating decision, the RO denied TDIU 
and increased ratings for coronary artery disease and PTSD.  
Therefore, the Board concludes that VA's duty to notify with 
respect to the increased rating claims was not satisfied 
prior to the initial unfavorable on the claims. 

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a compliant notice 
followed by readjudication of the claim); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim is sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial decision in correspondence in July 2005 and April 
2008 that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The letters also 
provided an explanation of the types of evidence that would 
be considered and a general notice of the criteria for 
assignment of an increased rating including the effect that 
worsening symptoms have on employment and daily life.  
Although the notice letters were not sent before the initial 
decision in these matters, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case in a June 2008 supplemental statement of the case 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that his coronary artery disease and 
PTSD are more severe than are contemplated by the current 
ratings.  He contends that he is unable to secure 
substantially gainful employment as result of his service-
connected disabilities. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994).   However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Coronary Artery Disease

A 60 percent evaluation for coronary artery disease is 
warranted for more than one episode of acute congestive heart 
failure in the past year; or where a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent. A 100 percent evaluation is warranted for 
chronic congestive heart failure; or where a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2.  METs testing is also not required when the left 
ventricular ejection fraction has been measured and is less 
than 50 percent, when chronic congestive heart failure is 
present or there has been more than one episode of congestive 
heart failure within the past year, or when a 100 percent 
evaluation can be assigned on another basis.  38 C.F.R. 
§ 4.104 (b).  

In February 2002, the veteran underwent a cardiac 
catheterization that revealed three-vessel coronary artery 
disease and a left ventricular ejection fraction of 
50 percent.  The veteran underwent a balloon angioplasty of 
the distal right coronary artery and two direct stents of the 
proximal right coronary artery.  In May 2002, a VA physician 
noted that the veteran had improved significantly with very 
occasional symptoms of chest pains and fatigue.  Heart sounds 
were normal with no evidence of congestive heart failure.  In 
July 2002, a primary care examiner noted the veteran's 
reports of fatigue after nine days of hard work but no chest 
pain or dyspnea on exertion.  An exercise test the same month 
measured metabolic capacity as 7 METS and a left ventricular 
ejection fraction of 57 percent.  In August 2002, a second 
cardiac catheterization showed mild in-stent re-stenosis in 
the right coronary artery.  The veteran's status was followed 
by the VA cardiology clinic for the next one and one-half 
years with no significant changes in cardiac-related 
symptoms.  Primary care examiners did note that the veteran 
had severe sleep apnea that contributed to daytime fatigue 
and sleepiness.  

A January 2004 VA examination report showed that the veteran 
reported playing golf but having some trouble walking and a 
feeling of heaviness or dyspnea that resolved with 30 minutes 
of rest.  He also reported occasional dizziness but no 
syncope.  The veteran reported that he was employed in a 
sedentary position and that his heart disorder is not 
affected by his job.  The veteran reported that he had not 
had myocardial infarctions or congestive heart failure.  The 
physician estimated that the veteran was capable of exerting 
5 METS because he could shower and dress without resting but 
that he required rest after lifting or climbing stairs.  In 
February 2004, the RO assigned a rating of 60 percent, 
effective the date of service connection in May 2002.   

In January 2005, the veteran's employer noted that the 
veteran retired effective the last day of 2004.  The employer 
did not indicate that the retirement was related to any 
disability.  In June 2005, the RO received identically worded 
letters from the veteran's employer and four fellow 
employees.  The employees noted that their business involved 
automobile sales and was located on a well-travelled highway.  
The employees described their observations of the veteran's 
responses to loud noises, unspecified anxiety attacks, and 
daytime sleepiness.  

In March 2005, a VA physician noted the veteran's reports of 
angina approximately twice per week and dyspnea on exertion 
but denied significant fatigue, dizziness, or syncope.  He 
reported that he did not recall having a myocardial 
infarction or congestive heart failure.  He reported that he 
was not employed but continued to play golf and walk for 
exercise but did not engage in strenuous activity.  The 
physician noted that an echocardiogram did not include left 
ventricular ejection fraction but that the study showed 
normal left ventricular function that would indicate an 
ejection fraction of at least 50 percent.   

In February 2006, a VA cardiologist noted the veteran's 
reports of episodes of chest tightness, three to four times 
per week, generally precipitated by exercise.  The 
cardiologist referred to a nuclear perfusion study conducted 
the previous month that showed evidence of anterolateral 
ischemia.  He noted that the veteran experienced shortness of 
breath on exertion but not at rest and that he had 
obstructive sleep apnea.  

A cardiac catheterization was performed in March 2006 that 
identified 
90 percent stenosis of the right coronary artery.  Surgeons 
performed a balloon angioplasty and inserted a stent.  In 
April 2006, the veteran underwent cardiac ultrasound testing.  
The evaluator noted 60 to 79 percent intraluminal stenosis of 
the right internal carotid artery, elevated systolic 
velocities consistent with stenosis, and some indications of 
ischemia shown by a reversible perfusion abnormality.  The 
veteran was unable to exercise due to leg pain, and the 
evaluator used test indicators to estimate the left 
ventricular ejection fraction as 65 percent.  Later the same 
month, a physician in the cardiology clinic noted that the 
veteran no longer experienced chest pain or excessive 
dyspnea.  VA outpatient treatment reports from August 2006 to 
April 2007 showed that the veteran continued limited exercise 
by walking in a pool or working in his yard.  

In September 2007, a VA physician summarized the veteran's 
history of cardiac catheterizations, angioplasty, and stents.  
The physician noted the veteran's reports of occasional 
angina and dyspnea on exertion and fatigue and dizzy spells 
without syncope.  The veteran denied any myocardial 
infarctions or congestive heart failure, but the physician 
noted the results of an electrocardiogram showed indications 
of an old myocardial infarction but no signs of active 
ischemia.  The veteran reported that he could no longer walk 
for exercise as he could in the past, had difficulty carrying 
groceries up stairs, and felt weak while taking a shower.  
The physician noted that the veteran was unable to perform 
the treadmill test because of neuropathy and peripheral 
vascular disease.  The physician noted the April 2006 study 
that estimated left ventricular ejection fraction as 65 
percent and estimated the veteran's exertion capability as 5 
to 6 METS.  

In March 2008, a private physician performed an assessment of 
the veteran's ability to perform work-related activities.  
The physician listed coronary artery disease, diabetes, 
diabetic neuropathy, peripheral vascular disease, and obesity 
as disorders contributing to limitations.  The physician 
noted that the veteran must alternately sit and stand 
frequently and had difficulty lifting, pushing, pulling, 
reaching and handling, and climbing stairs.  He was also 
limited by sensitivity to noise, dust, vibration, temperature 
extremes, humidity, and fumes.  The physician did not 
indicate which limitations were caused by heart disease. 

The Board concludes that an increased rating of greater than 
60 percent for coronary artery disease is not warranted for 
the entire period covered by this appeal.  The Board 
acknowledges that the veteran has undergone multiple 
angioplasties and stenting procedures to treat worsening 
symptoms such as angina and dyspnea.  However, treatment 
records showed that the veteran's symptoms improved after the 
procedures.  Over the period covered by the appeal, the 
veteran's left ventricular ejection fraction was measured or 
estimated as 50 to 65 percent and metabolic capacity 5 to 6 
METS.  The veteran experienced occasional angina and dyspnea 
on exertion but there was no evidence of congestive heart 
failure.  Therefore, the veteran's symptoms and test results 
are best represented by a 60 percent rating.  A higher rating 
is not warranted because there is no evidence of congestive 
heart failure, a workload of 3 METs or less, or a left 
ventricular ejection fraction of less than 30 percent.  

The veteran contends that the VA examination performed in 
September 2007 was not adequate because the examiner did not 
have access to the claims file.  For this reason only, the 
veteran contends that the examiner did not take into account 
records of prior medical treatment.  The probative value of 
VA or private medical opinions must be based on upon 
sufficient facts or data, the product of reliable principles 
and methods, and applies the principles and methods reliably 
to the facts of the case.  It is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.  Nieves- 
Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  
In this case, the examiner accurately summarized the medical 
history of the veteran's coronary artery disease including 
referrals to surgical procedures and prior test results.  The 
examiner further described the veteran's symptoms and the 
impact of those symptoms on his ability to perform daily 
activities.  The examiner found that a treadmill test was 
contraindicated and provided an estimated metabolic capacity 
based on the veteran's own reports of activity limitations.  
The Board concludes that the opinion had probative value 
despite the nonavailability of the claims file because it was 
based on sufficient facts and was the product of the 
application of medical principles and methods reliably to the 
facts.   

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  The 
veteran's two corrective surgical procedures were in 2002 and 
2006 and were not preceded by a myocardial infarction or 
other symptoms warranting emergency hospitalization. The 
veteran stated that he retired from his employment as an 
automobile sales manager because his performance was reduced 
as a result of the symptoms of all his service-connected 
disabilities.  However, the medical records relevant to his 
heart disease showed that he is able to perform the 
activities of sedentary employment.  Moreover, the rating 
criteria contemplate the level of exertion limited by 
coronary artery disease.  In the absence of evidence of these 
factors, the Board concludes that the impairment imposed by 
this disability is not so exceptional as to warrant referral 
for consideration extraschedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Post-traumatic Stress Disorder

VA regulations require evaluation of mental disorders using 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126.  The General Rating Formula 
for Mental Disorders (including PTSD) provides for a 10 
percent rating when there is occupational an social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication. 

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  Higher ratings are warranted for more severe 
symptoms.  

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed.) (DSM-IV) (1996).  GAF scores ranging from 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores from 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
from 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Service personnel records showed that the veteran served as a 
U.S. Army infantryman including service in the Republic of 
Vietnam.  The veteran was awarded the Combat Infantryman 
Badge.  

In May 2000, a VA primary care examiner noted that the 
veteran had been prescribed medication for depression and 
referred the veteran for a psychiatric evaluation. 

In July 2000, a VA psychiatrist noted the veteran's report 
that he had resigned from his employment In February 2000 
because he was working too much and having blood pressure 
problems, anxiety attacks and mild depression from stress.  
The psychiatrist also noted his reports of short term memory 
loss and other unspecified mild PTSD symptoms that he 
experienced since returning from Vietnam.  The psychiatrist 
noted a short term memory deficit on serial sevens and 
reverse "world."    The psychiatrist diagnosed depressive 
disorder, cited job stress and the veteran's spouse's health 
as contributing factors, and assigned a Global Assessment of 
Functioning (GAF) score of 70.  A GAF of 70 indicates mild 
symptoms but generally functioning well with meaningful 
personal relationships.  See DSM-IV, supra.  As discussed 
above, in 2002 the veteran underwent cardiac surgery.  An 
examiner in May 2003 noted symptoms of depression that were 
related to the veteran's medical conditions and assigned a 
GAF of 80.    

In January 2004, a VA psychologist noted a review of the 
claims file and electronic VA medical records and noted that 
the veteran was treated in service on two occasions for 
nervousness and situational anxiety associated with family 
problems and "post-war neuroses."  No chronic disorders 
were diagnosed.  The psychologist also noted the veteran's VA 
treatment for anxiety and depression and that the veteran 
reported experiencing irritability and panic attacks whenever 
he did not use the medication.  The veteran also reported 
emotional withdrawal under stress and startle response to 
certain noises that stimulated intrusive thoughts of events 
in Vietnam including several firefights and a friendly fire 
situation when men in his unit were killed.  The veteran 
reported that he maintained a strong marriage and 
relationships with children and grandchildren but that his 
spouse experienced a stroke which added stress to the family 
situation.  The psychologist noted no hallucinations, suicide 
ideations, or thought or communication deficits.  He 
diagnosed PTSD and depressive disorder.  Although the veteran 
exhibited the symptoms required by the diagnostic criteria, 
the psychologist stated that the disorder caused only a mild 
degree of impact on his daily life.  He stated that while the 
veteran was coping with his PTSD symptoms with the assistance 
of the medication, medical problems had recently exacerbated 
the disorder.  Personality Assessment Inventory testing 
showed elevations indicating moderate difficulties relative 
to his general psychological functioning.  The diagnosis was 
mild PTSD and depressive disorder, not otherwise specified.  
The psychologist assigned a GAF of 70.  In February 2004, the 
RO granted service connection and a 10 percent rating for 
PTSD, effective the date of receipt of the claim in May 2003.  

In May 2005, the same VA psychologist noted that he re-
examined the veteran one month earlier and had again reviewed 
the claims file and electronic medical records.  He noted 
that since his last examination, the veteran's physical 
symptoms had become more severe including those related to 
heart disease, diabetes, sleep apnea, hypertension, 
hyperthyroidism, and obesity.  The psychologist noted that 
the veteran's medication dosage had been increased to 
suppress symptoms of loss of concentration, irritability, and 
jumpiness.  He noted the veteran's reports of memory loss and 
intrusive thoughts of Vietnam while at work, but that the 
veteran had retired from his job in December 2004.  The 
veteran denied any panic or anxiety attacks, but had feelings 
of worthlessness because his medical disorders were holding 
him back from productive activities.  The veteran also 
reported that his social contacts were limited but that his 
spouse's medical condition had improved.  On examination, the 
psychologist noted no hallucinations, suicidal ideations or 
thought, memory, concentration, or communications deficits.  
The psychologist continued to diagnose PTSD, noting the 
veteran's intrusive thoughts, startle response, 
hypervigilance, irritability, and avoidance behavior.  
However, he attributed symptoms of depression, insomnia, and 
daytime sleepiness to his physical disorders.  The 
psychologist concluded that the veteran's PTSD and depression 
were mild and that his symptoms were largely similar to those 
noted on his previous examination in 2004.  He stated that 
the veteran's inability to continue to work was more likely 
caused by physical disorders.  He assigned a GAF of 60, 
indicating a moderate impact on social and occupational 
functioning.  See DSM-IV, supra.

In June 2005, the RO received identically worded letters from 
the veteran's employer and four fellow employees who noted 
the veteran's responses to loud noises, unspecified anxiety 
attacks, and daytime sleepiness prior to his retirement in 
December 2004.  In December 2005, July 2006, December 2006, 
and July 2007, the veteran's attending psychiatrist listed 
panic attacks as a diagnosis and noted briefly that the 
veteran was doing well on an increased dosage of his 
medication, later added a different medication, and assigned 
GAF scores of 60, 50, 55, and 55 respectively.  GAF scores of 
51 to 60 reflect moderate symptoms while a GAF of 50 
indicates serious impact on social and occupational function.  
See DSM-IV, supra.   However, the psychiatrist made few 
clinical comments and did not provide a rationale for the 
decrease in GAF score to 50.  In a July 2007 statement, the 
veteran reported that his panic attacks had become more 
frequent. 

In October 2007, a VA psychiatrist noted a review of the 
claims file including the semi-annual psychiatric treatment 
sessions.  The psychiatrist noted the veteran's reports of 
increased nightmares, mood swings, and anxiety over the 
previous three to four months, in part caused by the death of 
the veteran's brother in 2006 and terminal illness of a close 
friend.  The mood swings and lack of anger control caused 
additional social isolation and limitation of recreational or 
social activities except for attendance at a church.  The 
psychiatrist noted no hallucinations, suicide ideations, or 
panic attacks.  The veteran's impulse control was fair with 
increased irritability and outbursts of anger and continued 
loss of concentration, recurrent thoughts, hypervigilance, 
and startle response related to events in Vietnam.  The 
psychiatrist noted the veteran's reports of short term memory 
difficulties that contributed to decreased job performance 
leading to his decision to retire.  The psychiatrist noted 
that the veteran preferred to isolate himself in a separate 
room where he was able to operate his computer.  The 
psychiatrist concluded that the veteran's depression and 
anxiety were components of PTSD and assigned a GAF of 52, 
which is indicative of moderate symptoms.  See DSM-IV, supra. 
  
In March 2008, a private physician assessed the veteran's 
ability to perform work activities but limited the comments 
to physical disabilities.  In a May 2008 statement, the 
veteran reported that he experienced frequent anxiety attacks 
and nightmares.  

The Board concludes that an increased rating of 30 percent is 
warranted for the entire period covered by this appeal.  
Prior to December 2005, examiners noted symptoms of 
irritability, hypervigilance, nightmares, intrusive thoughts, 
and exaggerated startle response related to his experiences 
in combat.  However, examiners noted that the veteran's PTSD 
symptoms were mild and contributed less to his occupational 
impairment than his physical disabilities.  The examiner in 
January 2004 and May 2005 assigned GAF scores of 60 -70 
indicating mild to moderate impairment and noting that at 
least some psychiatric symptoms were based on physical 
limitations and family problems.  Nevertheless, the Board 
will grant an increased rating of 30 percent based on 
symptoms of startle response, intrusive thoughts, 
irritability, anger, rude and short behavior with customers, 
panic episodes, nightmares, and mild memory loss.  Although 
the examiner in January 2004 assessed the disability as mild 
and assigned a GAF of 70, the Board will resolve all doubt in 
the veteran's favor and consider the reported symptoms and 
signs as warranting a rating of 30 percent for the entire 
period of time covered by this appeal.  

Since December 13, 2005, the four semi-annual reports of the 
veteran's attending psychiatrist show a clinical diagnosis of 
panic attacks, increased medication dosage, and increased 
severity of the veteran's symptoms warranting GAF scores 
predominantly from 52 to 60, indicating moderate impact on 
the veteran's social and occupational functioning.  While one 
assigned GAF was 50, indicating serious symptoms, the 
evidence taken as a whole does not show that a 50 percent 
rating is warranted.  The trend was confirmed by the 
psychiatrist in October 2007 who noted increased social 
isolation and some short term memory deficits as well as more 
frequent mood swings, nightmares, and irritability.  
Accordingly, the Board concludes that the weight of medical 
evidence is that the veteran's PTSD symptoms, including some 
type of periodic anxiety reaction (whether classified as a 
panic attack, anxiety, or exaggerated startle reaction), 
continued to impose a moderate impact on his social and 
potential occupational functioning.  To the extent that 
psychiatric disorders other than PTSD may have been 
diagnosed, the Board notes that all psychiatric symptoms have 
been considered in this decision.  The Board concludes that a 
30 percent rating continues to best represent the clinical 
picture after this date.  

However, a higher rating is not warranted as there is no 
evidence of reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; or 
impairment of short- and long-term memory to the extent that 
the veteran retains only highly learned material or forgets 
to complete tasks.  Although the veteran has only limited 
social contact outside the home, he maintains family 
relationships and is able to perform all activities of daily 
living.   The veteran voluntarily terminated his employment 
in a job requiring extensive contact with customers and the 
preparation of financial documents requiring concentration 
and the application of detailed knowledge of financial 
procedures.  However, there is no evidence that the veteran 
is unable to perform other administrative duties that require 
less demanding repetitive functions without the same level of 
customer contact.  While panic attacks and disturbances of 
mood and motivation are present, the evidence as a whole does 
not show that the veteran has impairment that more nearly 
approximates the criteria for a 
50 percent rating.  The symptoms noted in the VA assessments 
by medical professionals indicate that the disability is 
moderate in severity and the assigned GAF scores are 
predominantly in the 52 to 60 range.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

An increased rating greater than 60 percent for coronary 
artery disease is denied.  

An increased rating of 30 percent, but not greater, for post-
traumatic stress disorder is granted for the entire period 
covered by this appeal, subject to the legal criteria 
governing the payment of monetary benefits.


REMAND

In the opinion of the Board, additional development of the 
claim for total disability based on individual 
unemployability is necessary. 

The veteran has the following service connected disabilities: 
coronary artery disease, rated as 60 percent disabling; PTSD 
rated as 30 percent disabling; diabetes mellitus, rated as 20 
percent disabling; and peripheral vascular disease, rated as 
20 percent disabling until the rating was severed effective 
August 1, 2008 in a May 2008 rating decision. The current 
combined rating is 80 percent.  See 38 C.F.R. § 4.25 (2008).   
Therefore, the veteran meets the statutory requirements for 
consideration for TDIU because he has at least one disability 
rated as 60 percent disabling.  38 C.F.R. § 4.16 (2008). 

In December 2004, a VA pharmacologist noted that the veteran 
was prescribed insulin and a restricted diet to control blood 
glucose levels.  Subsequent follow-up notes showed that 
adjustments to the insulin schedule were made and that the 
veteran achieved better control on days with some exercise.  
In July 2006, a VA examiner noted that nerve conduction 
studies showed no evidence of neuropathy of the lower 
extremities but suggested that other studies identified 
peripheral vascular disease.  In October 2006, a VA 
pharmacologist again noted that the symptoms of diabetes were 
uncontrolled for most of the day and that the veteran was 
becoming insulin resistant.  

In March 2005, a VA physician assessed the status of the 
veteran's coronary artery and peripheral vascular diseases 
and their effect on his ability to obtain and maintain 
employment.  Based on a review of the claims file and an 
examination, the physician concluded that the heart and 
vascular disorders did not inhibit gainful employment.  In 
May 2005, a VA psychologist assessed the impact of the 
veteran's mental disorder on his ability to sustain gainful 
employment.  The psychologist stated that neither PTSD nor 
depression were the main reasons for the veteran terminating 
employment.  Rather, problems with sugar regulation, energy, 
and drowsiness were more likely causative factors in making 
the veteran unfit for employment.   

In October 2007, a VA examiner diagnosed peripheral vascular 
disease.  In January 2008, VA examiners reviewed the medical 
records including ultrasound tests and noted the veteran's 
reports of difficulty walking greater than 50 to 100 feet as 
a result of leg pain.   However, the examiners found that the 
earlier diagnosis of peripheral vascular disease was not 
supported by the results of the clinical tests.  
Nevertheless, the examiners noted moderate to severe 
limitation of most activities such as household chores, 
shopping, recreation, and traveling, and severe limitation of 
exercise.  

In March 2008, a private physician performed an assessment of 
the veteran's ability to perform work-related activities.  
The physician noted that the veteran was limited to lifting 
or carrying objects less than ten pounds and could stand or 
walk less than two hours per day.  The physician noted the 
veteran's reports of chest pain and dizziness on any 
prolonged activity and that he was limited in climbing, 
balancing, reaching, grasping, and could not stoop or crawl.  
He related these limitations to coronary artery disease, 
peripheral vascular disease, diabetic neuropathy and obesity.   
The physician noted a limitation of exposure to most 
environmental conditions such as temperature, humidity, dust, 
vibration, and fumes as a result of diabetic autonomic 
neuropathy and limited vision as a result of diabetic 
retinopathy.  However, he provided no clinical comments or 
references to test results to support these diagnoses or 
conclusions.  Although the physician noted limitations that 
would impact employment involving physical exertion including 
manual labor and extended walking or standing, he did not 
address the veteran's capacity for administrative work that 
did not require exertion.  

The Board notes that the most recent VA assessments of the 
veteran's service-connected disabilities were in September 
and October 2007.  On remand, updated VA treatment records 
should be obtained as well.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (Court held that VA has constructive notice 
of VA generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body).  In a May 2008 letter, the veteran 
expressed his contention that his disabilities were 
preventing him from obtaining a job.  The Board concludes 
that records of outpatient VA care as well as a VA 
examination to assess the veteran's current capacity for 
employment is necessary to decide the claim. 38 C.F.R. 
§ 3.159.  
 
Accordingly, the case is REMANDED for the following action:

1.  Request records of VA medical care 
since May 2007 and associate any records 
received with the claims file. 

2.  Schedule the veteran for a VA 
examination. Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner assess 
the severity of the veteran's service-
connected coronary artery disease, PTSD, 
depression, and diabetes mellitus and 
express an opinion as to whether the 
service-connected disabilities, either 
individually or in combination, preclude 
the veteran from obtaining and 
maintaining substantially gainful 
employment.  In that regard, it is noted 
that the veteran has two years of 
college, has taken business courses, and 
has experience as an automobile rental, 
dealership and finance manager.  In 
addition, if the examiner finds that the 
veteran is unable to obtain and maintain 
substantially gainful employment as a 
result of his service-connected 
disabilities, request that the examiner 
provide an opinion whether the veteran's 
total disability based on individual 
unemployability is permanent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


